Citation Nr: 1755380	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-26 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

2. Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Tiffany R. Bodger, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and in a December 2014 rating decision, the Reno RO reduced the disability rating for peripheral neuropathy of the right and left lower extremity from 20 to 10 percent each.

In March 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the proceeding is associated with the claims file.

In a September 2016 Board's decision, the Board granted restoration of the 20 percent rating for peripheral neuropathy of the right and left lower extremities.  Subsequently, in an August 2017 rating decision, the RO effectuated the restoration of the ratings for peripheral neuropathy of the right and left lower extremities to 20 percent effective March 1, 2015.  

The issues of entitlement to ratings higher than 20 percent remained on appeal and were remanded by the Board in September 2016.  The Board also notes that a claim for a total rating based on individual unemployability due to service connected disabilities was granted by the RO and is no longer on appeal.  




FINDINGS OF FACTS

1. Throughout the rating period, the Veteran's peripheral neuropathy, right lower extremity, associated with diabetes mellitus with erectile dysfunction, was manifested by symptoms comparable to no greater than moderate incomplete paralysis of the sciatic nerve.

2. Throughout the rating period, the Veteran's peripheral neuropathy, left lower extremity, associated with diabetes mellitus with erectile dysfunction, was manifested by symptoms comparable to no greater than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, associated with diabetes mellitus with erectile dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2. The criteria for entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, associated with diabetes mellitus with erectile dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the March 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.156 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this regard, the Board has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records, and post service treatment records.  In addition, the Veteran underwent a VA examination during the appeal period in August 2015 and May 2017.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the VA examiner or raised questions about his competency.  In light of the foregoing, the Board finds that VA examination is adequate for VA purposes, and the Veteran has not identified any outstanding evidence that needs to be obtained.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis

The Veteran's right and left lower extremity peripheral neuropathies are each evaluated as 20 percent disabling from March 29, 2011, under diagnostic code 8520

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Veteran's peripheral neuropathies of the right and left lower extremities are rated as 20 percent disabling from March 29, 2011 under diagnostic code 8520.

Diagnostic Code 8520 provides that disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

The words "mild," "moderate," "moderately severe "and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" and "severe" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was administered a VA examination in April 2014.  The VA examiner opined that the diabetic complications are mild erectile dysfunction, and mild peripheral neuropathies affecting only his lower extremities.  The examiner noted that the Veteran's condition is not severe enough to cause proprioception problem, nor other problems walking.

In October 2015 the Veteran underwent a routine diabetic foot examination.  This examination confirmed that the Veteran's foot sensation was normal at 3 or more locations, as measured by monofilament testing.

The Veteran was afforded a VA examination in May 2017.  The examiner noted that this was peripheral neuropathy in the lower extremities, with constant pain in the right and left lower extremities.  Vibration sensation was absent at the right and left lower extremities.  There was no atrophy, no tropic changes characterized by loss of extremities attributable to diabetic peripheral neuropathy.  There was moderate paresthesia and/or dysesthesias in the lower extremities.  Testing of the radial nerve indicated moderate incomplete paralysis of the right and left extremities.  Testing of the median nerve indicated moderate incomplete paralysis of the right and left extremities.  Testing of the ulnar nerve showed moderate incomplete paralysis of the right and left extremities.  Testing of the sciatic nerve showed moderate incomplete paralysis of the lower extremities bilaterally.  The condition was characterized as peripheral neuropathy in the lower extremities without wasting or atrophy.  Both lower extremities were affected in a symmetrical pattern.  The examiner noted that the Veteran had moderate peripheral neuropathy.

From March 29, 2011, each extremity is rated as 20 percent disabling for moderate incomplete paralysis.  The Board finds that a rating in excess of 20 percent is not warranted for either extremity.  The VA examiners, including the May 2017 examiner noted severe pain of the lower extremities.  However, the pain is only one aspect of the severity of the disorder.  The examiner also noted that there was moderate incomplete paralysis of both lower extremities.  There was moderate paresthesia and/or dysesthesias in the lower extremities.  There was mild numbness in the lower extremities and 4/5 strength in knee extension, ankle plantar flexion, and ankle dorsiflexion.  The evidence does not reveal moderately severe paralysis, severe paralysis or complete paralysis.  A rating in excess of 20 percent is not warranted for either extremity.

There is no identifiable period that would warrant higher ratings for peripheral neuropathy of the lower extremities.  Other than the staged ratings currently assigned, staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, is denied.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy, left lower extremity, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


